NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the title, abstract, specification and claims in the After Final Amendment filed September 28, 2021 have been received, considered and entered.
The amendments are not deemed to constitute new matter, because the phrase “fully recyclable” inserted in the After Final Amendment appears to be the correct English form of what was intended by the phrase “full recycling” in the original specification. In the prior Office Action, Examiner noted that the phrase “full recycling” in the original application must have been intended to mean something, probably (1) “fully recyclable”, (2) “fully recycled”  or (3) something else and Examiner asked that Applicant correctly translate what was intended by “full recycling” into proper English.

WITHDRAWN OBJECTIONS AND REJECTIONS
The objection to the specification has been withdrawn due to Applicant’s replacement of “1321-1” with “1322-1” in paragraph 0047 of the specification.
The new matter objection and 35 U.S.C. 112(a) rejection of the claims has been withdrawn due to Applicant’s addition of “fully recyclable” to the claims, specification, abstract and title.

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed packaging structure having the claimed structural and compositional limitations, including, for example, the particularly claimed structure of the strips, and the claimed structural relationships between adjacent strips, in combination with the remainder of the claimed structural and compositional limitations, including where the packaging structure is fully recyclable. For example, relevant reference Knauf (US 2008/0095961) does not teach or suggest to one of ordinary skill in the art at the time of the filing of the application the particularly claimed structure of the strips, and the claimed structural relationships between adjacent strips.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782